Stolz, Judge.
Appellant, Sarah Turner, sustained a compensable injury in the course of her employment by F. W. Woolworth Company. She was voluntarily paid compensation by her employer for eleven weeks, after which the same was discontinued. Appellant requested a hearing and, after several hearings over an extended period of time, the deputy director entered an *352award finding that the appellant did have some mild, residual, physical disability, but that employment was available to her within her capacity to labor, which was tendered and still available to her at "Woolworth” at an average weekly wage equal to or greater than her former wage. The full board affirmed the deputy director’s award, as did the Superior Court of Bartow County. Held:
Submitted January 11, 1973
Decided February 16, 1973
Rehearing denied March 1, 1973.
Edge & Edge, John D. Edge, for appellant.
Swift, Currie, McGhee & Hiers, W. Wray Eckl, for appellees.
1. Appellant’s enumeration of errors 1 through 10 are not argued in her brief and are hence deemed to be abandoned. Rule 18 (c) (2) of this court; Flexible Products Co. v. Lavin, 128 Ga. App. 80 (3).
2. The sole remaining enumeration of error is on the general grounds. It is without merit. The evidence overwhelmingly supports- the' award of the deputy director, its affirmance by the full Workmen’s Compensation Board, and the Superior Court of Bar-tow County.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.